Burgess, J.
Under an information filed in the St. Louis court of criminal correction by the assistant prosecuting attorney of that court, charging the defendant with willfully and unlawfully carrying on' the business of barbering, in said city on Sunday, the thirtieth day of June, 1895, defendant was tried before a jury in said court on the sixteenth day of July, 1895, convicted, and his punishment fixed at a fine of $25. From the judgment he appealed.
Defendant’s first contention is that- the act of the general assembly entitled, “An act making it a misdemeanor for any person to carry on the business of barbering on Sunday,” approved March 18, 1895 (Laws, 1895, p. 150), under which the conviction was had is in conflict with section 53 of article 4, of the constitution of this state, and therefore void.
There are but two sections in the act. They read as follows:
‘ ‘ Section 1. That it shall be a misdemeanor for any person to carry on the business of barbering on Sunday.
“ Sec. 2. Be it further enacted, That anyone found guilty of violating the first section of this act shall be fined not less than twenty-five dollars nor more than fifty dollars, or imprisoned in the county jail not less than fifteen nor more than thirty days, or both, in the discretion of the court.”
The section of the constitution with which it is claimed the law is in conflict, provides that, “ The general assembly shall not pass any local or special law. * * * Where,a general law can be made applicable, no local or special law shall be enacted; and whether a general law could have been made applicable in any case is hereby declared a judicial question, and as such shall be judicially determined, without regard to any legislative assertion on that subject.”
*331Barbering is laboring, and tbe object of tbe act is to enforce an observance of the Sabbath, and to prohibit that kind of labor on that day. The policy of of our laws is to compel the observance of Sunday as a day of rest, and if this may be done by a general law, applicable alike to all classes and kinds of labor, then the act falls within the inhibition of the paragraph of-the constitution quoted, which prohibits the legislature from passing any local or special law, where a general law can be made applicable. That a general law prohibiting all kinds of labor on Sunday, may not only be passed, but that we have such a law now upon our statute book, is indisputable. 1 R. S. 1889, sec. 3852.
In State v. Wellott, 54 Mo. App. 310, defendant was indicted, tried, and found guilty under that section of working at his trade as a barber on Sunday, and on appeal the judgment of conviction was affirmed. The question as to whether barbering on Sunday is laboring within the meaning of the statute was not called in question. Nor do we think there is room .for reasonable minds to differ on that question. State v. Frederick, 45 Ark. 347.
The fact that laboring on Sunday may be prohibited by proper legislation, as a police regulation, does not place the act beyond or without the inhibition of the constitution. If the act is valid, then why may not the legislature by one act prohibit the farmer from laboring on Sunday, by another a blacksmith, and so on until all kinds of labor on that day are prohibited? Clearly this may be done by a general law embracing all kinds of labor. The object of the constitution is manifest. It was to prohibit special and local legislation and to substitute general law in place of it, wherever, by a general law, the same ends could be accomplished.
*332While we recognize the wholesome rule, that the invalidity of an act of the legislature passed in conformity with the mandates of the constitution, should appear beyond a reasonable doubt before we assume to pronounce it void, there is still another rule alike obligatory on us, which requires us to pronounce such a law invalid when it clearly appears to be so by reason of its being in conflict with the constitution.
Our conclusion is that the law is invalid because in conflict with the constitution. The judgment is reversed, and defendant discharged.
Gantt, P. J., and Sherwood, J., concur.